Citation Nr: 0314695	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  92-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney and colon 
cancer due to exposure to ionizing radiation.

2.  Entitlement to service connection for a right renal mass, 
status post nephrectomy, due to exposure to ionizing 
radiation.

3.  Entitlement to service connection for multiple polypoid 
adenomas of the colon due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from September 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1991 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board denied the veteran's claims on appeal by decisions 
dated January 15, 1993, September 12, 1994, and May 18, 2000.  
The veteran appealed each of those Board decisions to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in each instance, vacated the Board decision and 
remanded the matter to the Board for further proceedings.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

In a letter dated January 2, 2003, the Board notified the 
veteran specifically as to what evidence is needed to support 
his claims under the VCAA, as contemplated under controlling 
legal authority.  However, in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), 
which requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice" is invalid because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should notify the veteran, pursuant to the 
VCAA, of any information, and any medical or lay 
evidence not previously provided to VA, which is 
necessary to substantiate his claim on appeal and 
whether VA or the claimant is expected to obtain any 
such evidence.
2.	The RO should allow the veteran the period of time 
provided by law for a response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




